Case 1:21-cv-00165-DLC Document 29-1 Filed 02/23/21 Page 1 of 6




                EXHIBIT A
       Case 1:21-cv-00165-DLC Document 29-1 Filed 02/23/21 Page 2 of 6
                                                                            ZIKA VIRUS




                                     Novel Coronavirus (2019-nCoV)
                                                                    SITUATION REPORT - 1
                                                                        21 JANUARY 2020



Data as reported by: 20 January 2020

SUMMARY
Event highlights from 31 December 2019 to 20 January 2020:
   •   On 31 December 2019, the WHO China Country Office was informed of cases of pneumonia
       unknown etiology (unknown cause) detected in Wuhan City, Hubei Province of China. From
       31 December 2019 through 3 January 2020, a total of 44 case-patients with pneumonia of
       unknown etiology were reported to WHO by the national authorities in China. During this
       reported period, the causal agent was not identified.
   •   On 11 and 12 January 2020, WHO received further detailed information from the National
       Health Commission China that the outbreak is associated with exposures in one seafood
       market in Wuhan City.
   •   The Chinese authorities identified a new type of coronavirus, which was isolated on 7
       January 2020.
   •   On 12 January 2020, China shared the genetic sequence of the novel coronavirus for
       countries to use in developing specific diagnostic kits.
   •   On 13 January 2020, the Ministry of Public Health, Thailand reported the first imported case
       of lab-confirmed novel coronavirus (2019-nCoV) from Wuhan, Hubei Province, China.
   •   On 15 January 2020, the Ministry of Health, Labour and Welfare, Japan (MHLW) reported an
       imported case of laboratory-confirmed 2019-novel coronavirus (2019-nCoV) from Wuhan,
       Hubei Province, China.
   •   On 20 January 2020, National IHR Focal Point (NFP) for Republic of Korea reported the first
       case of novel coronavirus in the Republic of Korea.


Situation update:
   •   As of 20 January 2020, 282 confirmed cases of 2019-nCoV have been reported from four
       countries including China (278 cases), Thailand (2 cases), Japan (1 case) and the Republic of
       Korea (1 case);
   •   Cases in Thailand, Japan and Republic of Korea were exported from Wuhan City, China;
   •   Among the 278 cases confirmed in China, 258 cases were reported from Hubei Province, 14
       from Guangdong Province, five from Beijing Municipality and one from Shanghai Municipality;




                                                                                                  1
         Case 1:21-cv-00165-DLC Document 29-1 Filed 02/23/21 Page 3 of 6




    •    Of the 278 confirmed cases, 51 cases are severely ill1, 12 are in critical condition2;
    •    Six deaths have been reported from Wuhan City.



I. SURVEILLANCE
Reported incidence of confirmed 2019-nCoV cases
Table 1. Countries, territories or areas with reported confirmed cases of 2019-nCoV, 20 January
2020
 WHO Regional                    Country, territory, area              Total number of
 Office                                                                confirmed cases
 WPRO                         China – Hubei Province                         258
                              China – Guangdong                               14
                              China – Beijing Municipality                     5
                              China – Shanghai Municipality                    1
                              Japan                                            1
                              Republic of Korea                                1
 SEARO                        Thailand                                         2
 Total confirmed                                                             282
 cases

Details of cases reported on 20 January 2020:

▪ Wuhan City:
  ▪ 60 new confirmed cases including three deaths.

▪ Guangdong Province:
   ▪ Fourteen confirmed cases (one case was confirmed on 19 January) including four severe
      cases, two critical cases, no deaths;
   ▪ Of the 14 confirmed cases, 12 had travel history to Wuhan and two cases had contact history
      with cases;
   ▪ Nine were male and fives were female.

▪ Beijing Municipality:
   ▪ Five confirmed cases (two cases were confirmed on 19 January);
   ▪ Of the three new confirmed cases on 20 Jan, two were male and one was a female;
   ▪ All five cases had a travel history to Wuhan and are currently asymptomatic.

▪ Shanghai Municipality:
   ▪ One confirmed case in a female;
   ▪ Travelled to Shanghai from Wuhan on 12 January;


1 Severe illness: According to any of the following criteria:
(1) dyspnea; (2) respiratory rate more than 30 bpm; (3) hypoxemia; (4) chest X-ray with multi-lobar infiltrates or pulmonary
infiltration progressed more than 50% within 24 - 48 hours.
2 Critical condition: According to any of the following criteria:

(1) respiratory failure; (2) septic shock; (3) other organ failure which requires Intensive Care Unit (ICU) admission.

                                                                                                                          2
         Case 1:21-cv-00165-DLC Document 29-1 Filed 02/23/21 Page 4 of 6



   ▪     Two contacts have been identified for follow up.



II. PREPAREDNESS AND RESPONSE:

WHO:

   •     WHO has been in regular and direct contact with Chinese as well as Japanese, Korean and
         Thai authorities since the reporting of these cases. The three countries have shared
         information with WHO under the International Health Regulations. WHO is also informing
         other countries about the situation and providing support as requested;
   •     On 2 January, the incident management system was activated across the three levels of
         WHO (country office, regional office and headquarters);
   •     Developed the surveillance case definitions for human infection with 2019-nCoV and is
         updating it as per the new information becomes available;
   •     Developed interim guidance for laboratory diagnosis, clinical management, infection
         prevention and control in health care settings, home care for mild patients, risk
         communication and community engagement;
   •     Prepared disease commodity package for supplies necessary in identification and
         management of confirmed patients;
   •     Provided recommendations to reduce risk of transmission from animals to humans;
   •     Updated the travel advice for international travel in health in relation to the outbreak of
         pneumonia caused by a new coronavirus in China;
   •     Utilizing global expert networks and partnerships for laboratory, infection prevention and
         control, clinical management and mathematical modelling;
   •     Activation of R&D blueprint to accelerate diagnostics, vaccines, and therapeutics;
   •     WHO is working with our networks of researchers and other experts to coordinate global
         work on surveillance, epidemiology, modelling, diagnostics, clinical care and treatment, and
         other ways to identify, manage the disease and limit onward transmission. WHO has issued
         interim guidance for countries, updated to take into account the current situation.



III. COUNTRY RESPONSE:

China:

   •     National authorities are conducting active case finding in all provinces;
   •     Since 14 January 2020, 35 infrared thermometers have been installed in airports, railway
         stations, long-distance bus stations, and ferry terminals;
   •     Search expanded for additional cases within and outside of Wuhan City;
   •     Active / retroactive case finding in medical institutions in Wuhan City;
   •     The Huanan Seafood Wholesale Market in Wuhan city was closed on 1 January 2020 for
         environmental sanitation and disinfection. Market inspection in expansion to other markets;
   •     Public education on disease prevention and environmental hygiene further strengthened in
         public places across the city, farmers’ markets in particular.



                                                                                                    3
         Case 1:21-cv-00165-DLC Document 29-1 Filed 02/23/21 Page 5 of 6



Thailand:

   •     The Department of Disease Control has been implementing its surveillance protocol by fever
         screening of travellers from all direct flights from Wuhan, China to the Suvarnabhumi, Don
         Mueang, Chiang Mai, Phuket and Krabi airports, with the screening protocol starting at Krabi
         Airport started on 17 January 2020;
   •     From 3 to 20 January 2020, among 116 flights, 18,383 passengers and aircrew members
         were screened for respiratory symptoms and febrile illness;
   •     As of 20 January 2020, the Department of Disease Control, Ministry of Public Health,
         Thailand has scaled up the Emergency Operations Center to Level 2 to closely monitor the
         ongoing situation both at the national and international levels;
   •     Risk communication guidance has been shared with the public and a hotline has been
         established by the Department of Disease Control for people returning from the affected
         area in China with related symptoms.


Japan:

   •     Contact tracing and other epidemiological investigations are underway by the local health
         authorities in Japan;
   •     As of 20 January 2020, 41 contacts have been followed. Of the 41 contacts, 37 have not
         shown any symptoms, three have left the country and efforts have been made to reach one
         contact;
   •     The Japanese Government has scaled up a whole-of-government coordination mechanism
         on the 16 January;
   •     The MHLW has strengthened surveillance for undiagnosed severe acute respiratory
         illnesses since the report of undiagnosed pneumonia in Wuhan, China;
   •     From 6 January, MHLW requested local health governments to be aware of the
         respiratory illnesses in Wuhan by using the existing surveillance system for serious
         infectious illness with unknown etiology;
   •     NIID is supporting local authorities on epidemiologic investigations including contact
         tracing;
   •     Quarantine and screening measures have been enhanced for travelers from Wuhan city
         at the point of entries since 7 January;
   •     NIID established an in-house PCR assay for nCoV on 16 January;
   •     Revision of the risk assessment by NIID is being conducted, including case definition of
         close contacts;
   •     The public risk communication has been enhanced;
   •     A hotline has been established among the different ministries in the government;
   •     The MHLW is working closely with WHO and other related Member States to foster
         mutual investigations and information sharing.


Republic of Korea:

   •     Contact tracing and other epidemiological investigation are underway;
   •     The government of the Republic of Korea has scaled up the national alert level from Blue
         (Level 1) to Yellow (Level 2 out of 4-level national crisis management system);


                                                                                                    4
     Case 1:21-cv-00165-DLC Document 29-1 Filed 02/23/21 Page 6 of 6




 •       The Republic of Korea health authority has strengthened surveillance for pneumonia
         cases in health facilities nationwide since 3 January 2020;
 •       Quarantine and screening measures have been enhanced for travelers from Wuhan at
         the point of entries (PoE) since 3 January 2020;
 •       Public risk communication has been enhanced.




Resources:
     •     Technical interim guidance for novel coronavirus, WHO:
           https://www.who.int/health-topics/coronavirus
     •     WHO travel advice for international travel and trade in relation to the outbreak of pneumonia
           caused by a new coronavirus in China:
           https://www.who.int/ith/2020-
           0901_outbreak_of_Pneumonia_caused_by_a_new_coronavirus_in_C/en/
     •     Press statement by KCDC (in Korean):
           https://www.cdc.go.kr/board/board.es?mid=a20501000000&bid=0015&list_no=365794&act=view
           #
     •     Second Press statement by KCDC (in Korean):
           https://www.cdc.go.kr/board/board.es?mid=a20501000000&bid=0015&list_no=365805&act=view
           #
     •     Wuhan Municipal Health Commission's briefing on the pneumonia epidemic situation, (in
           Chinese):
           http://wjw.wuhan.gov.cn/front/web/list2nd/no/710
     •     Disease outbreak news, Novel Coronavirus:
           https://www.who.int/csr/don/en/
     •     Thailand Ministry of Public Health situation update on novel coronavirus (in Thai):
           https://ddc.moph.go.th/viralpneumonia/index.html
     •     Press statement by Ministry of Health, Labour and Welfare, Japan on 16 January 2020 (in Japanese):
           https://www.mhlw.go.jp/stf/newpage_08906.html
     •     Press statement by Ministry of Health, Labour and Welfare, Japan on 6 January 2020 (in Japanese):
           https://www.mhlw.go.jp/stf/newpage_08767.html
     •     Notice sent out from Health and Food Safety Planning Division, Quarantine Station Operation
           Management Office (in Japanese):
           https://www.mhlw.go.jp/content/10900000/000582967.pdf




                                                                                                            5
